Title: To James Madison from Willie Blount, 6 March 1812
From: Blount, Willie
To: Madison, James


Sir,Knoxville March 6th. 1812
I have the honor to forward to you the copy of an act passed by the General Assembly of the State of North Carolina and published without date of the Act, in a Nashville paper dated March 3d. 1812, as so much information, they obtained, of the proceedings of North Carolina touching certain lands in the State of Tennessee, and situate within the congressional reservation lying South and West of a certain line. That proceeding may in its consequences injuriously affect the interest of many citizens of this State, as well as the interest of the United States, unless guarded against by some competent authority of the United States. The immediate friendly exercise of such an Act by said Authority in behalf of the citizens of the State of Tennessee who may be thus affected is confidently relied on so far as it may be consistent with right and justice. A desire that steps should be taken which may prevent confusion, and tend to restore, existing interrupted, harmony, together with a respect felt for the constituted authorities concerned, each being willing, no doubt, to harmonize with the other, are reasons with me sir, for transmitting the foregoing copy of the Act of North Carolina, stating the Source from whence I recd. it, And respectfully beg leave to be advised of the course of proceeding which may be adopted by the General Government which it is hoped may tend permanently to secure the interest of such of the citizens of Tennessee as may be affected by the consequences growing out of that Act of North Carolina. It is presumed that the most correct course to be pursued, under all circumstances as they relate to the interest felt by the United States, by the Citizens of North Carolina, and by those of Tennessee, can alone be desireable to the parties, and propriety seems to point out the immediate necessity of devising, adopting, and adhering to such a rule with mutual good will. I have the honor to be very respectfully, your Obt. Servant
Willie Blount
